Citation Nr: 0319652	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-37 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a thoracic spine strain, with degenerative 
changes, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


REMAND

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome, contained in 38 
C.F.R. § 4.71a, Diagnostic Code 5293, have been substantially 
revised, and the veteran was notified of these changes in a 
January 2003 Supplemental Statement of the Case.  The new 
rating criteria place extensive emphasis on the length and 
frequency of attacks of intervertebral disc syndrome, as well 
as chronic neurological manifestations.  

In this regard, the Board has reviewed the report of the 
veteran's last VA examination, conducted in October 2000.  
This examination, however, only briefly addressed his 
thoracic spine disorder.  The examiner noted the veteran's 
complaints of daily attacks of pain but provided no 
commentary as to the duration of those attacks.  The 
examination also did not address range of motion of the 
thoracic spine and the question of the presence of painful 
motion of functional loss due to pain.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 
(2002).  Furthermore, although the examiner cited no sensory 
losses of the lower extremities, he noted that there was pain 
with straight leg raising on the left; this raises the 
question of the nature and extent of any chronic neurological 
manifestations.  

Given these limited examination findings and the nature of 
the revised criteria of Diagnostic Code 5293, the Board finds 
that, under 38 U.S.C.A. § 5103A(d), a new examination is 
"necessary" before the veteran's claim is adjudicated by 
the Board.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected thoracic 
spine disorder.  The examiner should be 
provided with the claims file and must 
review the entire claims file in 
conjunction with the examination.  The 
examination should include range of 
motion testing of the lumbosacral spine 
and a discussion of the degree of any 
painful motion or functional loss due to 
pain.  Also, the examiner must comment on 
the frequency and length of 
incapacitating episodes of this disease 
and any neurological effects found in the 
extremities.
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to an increased 
evaluation for thoracic spine strain.  
The veteran must be fully notified of the 
recently revised provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


